DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (US 2014/0229440) in view of Wright et al (US 2013/0166727).
Regarding Claim 1, Venkatesh teaches a method for building a distributed memory disk cluster storage system, wherein the distributed memory disk cluster storage system comprises a plurality of computers, and each of the plurality of computers comprises a processor, a memory, and a network card (the computers corresponding to nodes 102, 112, 122, etc. of Fig. 1, with a processor, memory, and “network…connectivity” and therefore each has a network card, Paragraph 0022), the method comprising: 
installing a virtual machine platform (VM manager 104 of Fig. 1) into the plurality of computers so that each of the plurality of computers has a plurality of virtual machines (“virtual machines described in at least one embodiment are formed in associations of nodes,” Paragraph 0022); 
planning the memory of each of the plurality of computers as a plurality of chunk memory disks by means of the virtual machine platform (chunk memory disks 110-150 shown on Fig. 1, which may be made of RAM [memory] disks, and store data at a “block” [chunk] level, Paragraph 0023, memory 110 is therefore planned as chunk memory disks, and since all data goes through VM manager 104 as shown on Fig. 1, this is done by means of the virtual machine platform); 
integrating the plurality of computers to form a cluster memory disk (“local storage devices 110 to 150 (or any memory for the cluster) can implement a clustered file system,” the file system corresponding to a cluster memory disk, Paragraph 0024); and 
dividing each of a plurality of files of the plurality of chunk memory disks of the plurality of computers of the cluster memory disk into a plurality of data (the plurality of data corresponding to blocks, Fig. 2A, and each file is broken into blocks as shown), copying all the plurality of data to generate a plurality of copied data (data is copied to form a replicated VM, which is collectively “copied data,” shown on Fig. 2B, also note that data is only deduplicated in some embodiments, Paragraph 0031, and copying full blocks, instead of merely creating a pointer to the original block, is discussed, Paragraph 0004), and distributing the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk (“a file system is distributed over a number of nodes 102 to 142,” Paragraph 0023), 
(all the nodes are shown as connected on Figs. 1 and 3, and are therefore jointly operated). 
However, the cited prior art does not explicitly teach evenly distributing all the
plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk.
Wright teaches evenly distributing all the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the evenly distributing of data (as taught by Wright) for the copied data of Venkatesh in order to balance data and load across all drives (Paragraph 0017).

Regarding Claim 3, the cited prior art teaches the method as claimed in claim 1, wherein the plurality of computers are integrated to form the cluster memory disk by means of a network layer interface virtualized by a virtual machine operating system of the virtual machine platform (network layer interface corresponding to software layer 160 of Fig. 1, Paragraph 0023), a memory bus with multiple channels and the network card in each of the plurality of computers (the bus corresponding to the bus connecting each node to the software layer as shown on Fig. 1). 
Regarding Claim 6, the cited prior art teaches the method as claimed in claim 1, wherein the plurality of computers are categorized to a first data center (node 102), at least one second data center (node 112) and a backup center (“a remote cluster of nodes similar to nodes 102-142,” Paragraph 0024), wherein the first data center is controlled by a virtual cluster data control station (software layer 160), and each of at least one second data center and the backup center are controlled by a virtual cluster data backup station (replicator 303 of Fig. 3), wherein 
Regarding Claim 9, the cited prior art teaches the method as claimed in claim 1, wherein each of the plurality of computers further comprises a hard disk, a mother board, an I/O interface card, a connection cable and a housing (shown on Fig. 1). 
Regarding Claim 13, the cited prior art teaches The method as claimed in claim 1, wherein the virtual machine platform plans the processor, the memory and a hard disk as a resource pool, and transfers each of unused computer resources to other computers (Paragraph 0022). 
Regarding Claim 14, the cited prior art teaches the method as claimed in claim 1, wherein a maximum capacity of the cluster memory disk is larger than 52.5 TB(terabyte) (there may be “any number of nodes,” Paragraph 0023, and therefore there may be enough disks to reach 52.5 TB). 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright and Mehta (US 2014/0047201).
Regarding Claim 2, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein the step of planning the memory of each of the plurality of computers as the plurality of chunk memory disks by means of the virtual machine platform comprises: each of the plurality of computers sets a memory capacity assignment for the memory through a virtual machine operating system of the virtual machine platform and a 
Mehta teaches wherein a step of planning the memory of each of the plurality of computers as the plurality of chunk memory disks by means of the virtual machine platform comprises: each of the plurality of computers sets a memory capacity assignment for the memory through a virtual machine operating system of the virtual machine platform and a program for setting the memory capacity assignment to plan the memory of each of the plurality of computers as the plurality of chunk memory disks (Paragraph 0071 and Fig. 21).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the memory capacity assignment of Mehta in the cited prior art in order to ensure fair distribution of memory resources for the virtual machines.
Regarding Claim 12, the cited prior art teaches the method as claimed in claim 2, wherein an assigned memory of each of the plurality of virtual machines is operated through a storage area network (the storage area network shown on Fig. 1), the storage area network adopts a network layer interface virtualized by a virtual machine operating system of the virtual machine platform to connect all the chunk memory disks (the virtual machine operating system corresponding to software layer 160, Paragraph 0023). 

Claim 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright, Mehta (US 2014/0047201) and Fan et al (US 2014/0068224).
Regarding Claim 4, the cited prior art teaches the method as claimed in claim 2, but does not explicitly teach wherein when the virtual machine operating system of the virtual machine platform accesses a file from a memory location of the virtual machine operating system, the file is computed by one of the plurality of virtual machines to generate computed data, and the computed data is stored back in the memory location, so that the plurality of data 
Fan teaches wherein an operating system accesses a file from a memory location of the virtual machine operating system, the file is computed by one of the plurality of virtual machines to generate computed data, and the computed data is stored back in the memory location, so that the plurality of data in each of the plurality of computers is processed in the plurality of chunk memory disks by parallel computing (Paragraph 0076 and Fig. 5). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).
Regarding Claim 5, the cited prior art teaches the method as claimed in claim 4, wherein other data which is not stored in the plurality of computers is accessed by the plurality of chunk memory disks of other computers through the network card to connect to a connection port cluster link (data, such as replicated data, may be accessed from computers in a different cluster, which is not part of the plurality of computers, Paragraph 0024). 
Regarding Claim 15, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein all the plurality of chunk memory disks of the plurality of computers access data synchronously. 
Fan teaches accessing data synchronously (Paragraph 0076 and Fig. 5, where the parallel data access corresponds to the claimed synchronous data access).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright and Beeken et al (US 2010/0318757).
Regarding Claim 7, the cited prior art teaches the method as claimed in claim 1, wherein each of the plurality of chunk memory disks is electrically connected to at least one hard disk storage device (Fig. 1), and the at least one hard disk storage device is configured to backup data in each of the plurality of chunk memory disks (such as by replication of Fig. 3).
However, the cited prior art does not teach a backup once every preset period of time. 
Beeken teaches a backup once every preset period of time (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the periodic backup of Beeken in the cited prior art so that data is not lost.
Regarding Claim 8, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein the plurality of chunk memory disks of the plurality of computers use a continuous data protector for continuously backing up the data to a hard disk cluster array. 
Beeken teaches a continuous data protector for continuously backing up the data to a hard disk cluster array (the continuous data protector corresponding to the backup control apparatus, Paragraph 0016).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the periodic backup of Beeken in the cited prior art so that data is not lost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright and Reddin et al (US 2013/0227552).
Regarding Claim 10, the cited prior art teaches the method as claimed in claim 1, but does not explicitly teach wherein each of the plurality of copied data is encrypted through mixing a plurality of encryption algorithm and stored in the memory. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the encryption of Reddin in the cited prior art in order to keep data secure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright and Momtaz et al (US 2007/0110199).
Regarding Claim 11, the cited prior art teaches the method as claimed in claim 1, wherein an operation status of each of the plurality of chunk memory disks is monitored by a search engine, and the search engine restarts once an error is detected. 
Momtaz teaches monitoring a disk by a search engine, and the search engine restarts once an error is detected (Paragraph 0165).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the search engine of Momtaz in the cited prior art in order to detect errors.

Claims 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright and Fan.
Regarding claim 16, Venkatesh teaches a method for building a distributed memory disk cluster storage system, wherein the distributed memory disk cluster storage system comprises a plurality of computers, and each of the plurality of computers comprises a processor, a memory, and a network card (the computers corresponding to nodes 102, 112, 122, etc. of Fig. 1, with a processor, memory, and “network…connectivity” and therefore has a network card, Paragraph 0022), the method comprising: 
(VM manager 104 of Fig. 1) into the plurality of computers so that each of the plurality of computers has a plurality of virtual machines (“virtual machines described in at least one embodiment are formed in associations of nodes,” Paragraph 0022); 
planning the memory of each of the plurality of computers as a plurality of chunk memory disks by means of the virtual machine platform (chunk memory disks 110-150 shown on Fig. 1, which may be made of RAM [memory] disks, and store data at a “block” [chunk] level, Paragraph 0023, memory 110 is therefore planned as chunk memory disks, and since all data goes through VM manager 104 as shown on Fig. 1, this is done by means of the virtual machine platform); 
planning all the chunk memory disks of each of the plurality of computers as a resource pool of each of a plurality of cluster memory disks respectively by means of a network layer interface virtualized by a virtual machine operating system of the virtual machine platform (network layer interface corresponding to software layer 160, which plans all the chunk memory desk as a resource pool, Paragraph 0023), a memory bus with multiple channels (the bus corresponding to the bus connecting each node to the software layer as shown on Fig. 1), and the network card in each of the plurality of computers (the computers have “network…connectivity” and therefore each has a network card, Paragraph 0022); 
simulating the plurality of cluster memory disks as a common resource pool (Paragraph 0023); and 
dividing each of a plurality of files of the plurality of chunk memory disks of the plurality of computers of plurality of cluster memory disks into a plurality of data (the plurality of data corresponding to blocks, Fig. 2A, and each file is broken into blocks as shown), copying all the plurality of data to generate a plurality of copied data (data is copied to form a replicated VM, which is collectively “copied data,” shown on Fig. 2B, also note that data is only deduplicated in some embodiments, Paragraph 0031, and copying full blocks, instead of merely creating a pointer to the original block, is discussed, Paragraph 0004), and distributing the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the plurality of cluster memory disks of the common resource pool (“a file system is distributed over a number of nodes 102 to 142,” Paragraph 0023), wherein all the plurality of chunk memory disks of the plurality of computers of the plurality of cluster memory disks of the common resource pool are connected so as to be jointly operated (all the nodes are shown as connected on Figs. 1 and 3, and are therefore jointly operated).
However, the cited prior art does not explicitly teach evenly distributing all the
plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk.
Wright teaches evenly distributing all the plurality of copied data to all the plurality of chunk memory disks of the plurality of computers of the cluster memory disk.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the evenly distributing of data (as taught by Wright) for the copied data of Venkatesh in order to balance data and load across all drives (Paragraph 0017).
Further, the cited prior does not explicitly teach accessing data synchronously.
Fan teaches accessing data synchronously (Paragraph 0076 and Fig. 5, where the parallel data access corresponds to the claimed synchronous data access).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the parallel accessing of Fan in the cited prior art in order to increase transfer rate (Paragraph 0005 of Fan).
Regarding Claim 17, the cited prior art teaches the method as claimed in claim 16, wherein the plurality of computers are categorized to a first data center (node 102), at least one second data center (node 112) and a backup center (“a remote cluster of nodes similar to nodes 102-142,” Paragraph 0024), wherein the first data center is controlled by a virtual cluster data 
Regarding Claim 18, the cited prior art teaches the method as claimed in claim 17, wherein the common resource pool of cluster memory disks is controlled by the virtual cluster data control station and the virtual cluster data backup station to evenly distribute amounts of processing data to all the chunk memory disks of the plurality of computers (“a file system is distributed over a number of nodes 102 to 142,” Paragraph 0023).
. Regarding Claim 20, the cited prior art teaches the method as claimed in claim 16, wherein a maximum capacity of the common resource pool is larger than 16 ZB(zettabyte) (there may be “any number of nodes,” Paragraph 0023, and therefore there may be enough disks to reach 52.5 TB).
Regarding Claim 21, the cited prior art teaches the method as claimed in claim 16, wherein all the plurality of chunk memory disks of the plurality of computers access data synchronously (Paragraph 0076 and Fig. 5 of Fan).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh in view of Wright, Fan, Reddin, and Cosham et al (US 2014/0101223).
Regarding Claim 19, the cited prior art teaches the method as claimed in claim 16, wherein the plurality of cluster memory disks are connected with each other according to a 
Reddin teaches an encryption algorithm for storing data in memory (Paragraph 0089).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the encryption of Reddin in the cited prior art in order to keep data secure.
Further, the cited prior art fails to teach when one of network connections among the plurality of cluster memory disks is unable to be established, each of the plurality of cluster memory disks is independently operated; and when one of the network connection is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks. 
Cosham teaches when one of network connections among the plurality of cluster memory disks is unable to be established, each of the plurality of cluster memory disks is independently operated; and when one of the network connection is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks (Paragraph 0020).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the connection functionality of Cosham in the cited prior art in order to maintain connectivity in the event a node is offline.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	On pages 10-11 of the submitted remarks, applicant argues the cited prior art fails to teach the claim limitations of “evenly distributing all the copied block to all the chunk memory disks.”  This argument has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-21 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135